EXHIBIT 99.3 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Included in Management’s Discussion and Analysis are the following sections: · Significant Events · Overview of 2010 · Available Cash before Reserves · Results of Operations · Capital Resources and Liquidity · Commitments and Off-Balance Sheet Arrangements · Critical Accounting Policies and Estimates · Recent Accounting Pronouncements In the discussions that follow, we will focus on our revenues, expenses and net income, as well as two measures that we use to manage the business and to review the results of our operations. Those two measures are segment margin and Available Cash before Reserves. We define segment margin as revenues less cost of sales, operating expenses (excluding depreciation and amortization), and segment general and administrative expenses, plus our equity in distributable cash generated by our joint ventures.In addition, our segment margin definition excludes the non-cash effects of our equity-based compensation plans and the unrealized gains and losses on derivative transactions not designated as hedges for accounting purposes.Segment margin includes the non-income portion of payments received under direct financing leases.Our chief operating decision maker (our Chief Executive Officer) evaluates segment performance based on a variety of measures including segment margin, segment volumes where relevant, and maintenance capital investment.A reconciliation of segment margin to income before income taxes is included in our segment disclosures in Note 12 to the Consolidated Financial Statements. Available Cash before Reserves (a non-GAAP measure) is net income as adjusted for specific items, the most significant of which are the addition of non-cash expenses (such as depreciation), the substitution of distributable cash generated by our joint ventures in lieu of our equity income attributable to our joint ventures, the elimination of gains and losses on asset sales (except those from the sale of surplus assets) and unrealized gains and losses on derivative transactions not designated as hedges for accounting purposes, the elimination of expenses related to acquiring assets that provide new sources of cash flows, the elimination of earnings of DG Marine in excess of distributable cash until July 29, 2010 when DG Marine’s credit facility was repaid,and the subtraction of maintenance capital expenditures, which are expenditures that are necessary to sustain existing (but not to provide new sources of) cash flows.For additional information on Available Cash before Reserves and a reconciliation of this measure to cash flows from operations, see “Liquidity and Capital Resources - Non-GAAP Financial Measure” below. Significant Events Permanent Elimination of IDRs In February 2010, new investors, together with members of our executive management team, acquired our general partner.At that time, our general partner owned all our 2% general partner interest and all of our incentive distribution rights, or IDRs.At that time, in respect of its general partner interest and IDRs, our general partner was entitled to over 50% of any increased distributions we would pay in respect of our outstanding equity. On December 28, 2010, we permanently eliminated our IDRs and converted our two percent general partner interest into a non-economic interest. In exchange for our IDRs and the 2% economic interest attributable to our general partner interest, we issued approximately 20 million common units and 7 million “Waiver” units to the stakeholders of our general partner, less approximately 145,000 common units and 50,000 Waiver Units that have been reserved for a new deferred equity compensation plan for employees. Our Waiver Units have the right to convert into Genesis common units in four equal installments in the calendar quarter during which each of our common units receives a quarterly distribution of at least $0.43, $0.46, $0.49 and $0.52, if our distribution coverage ratio (after giving effect to the then convertible Waiver Units) would be at least 1.1 times. 1 As a result of the IDR Restructuring, (i) we now have approximately 64.6 million common units outstanding (with the former stakeholders of the general partner owning approximately 45% of such units, including common units owned prior to the IDR Restructuring), (ii) our general partner has become (by way of merger) one of our wholly-owned subsidiaries, (iii) there has been no change in the composition of our board of directors and (iv) the former stakeholders of our general partner will continue to elect our board of directors in the future.See additional discussion under “Liquidity and Capital Resources – Capital Expenditures and Distributions paid to our Common Unitholders and General Partner”below and in Note 11 to our Consolidated Financial Statements. Cameron Highway Acquisition, Notes Issuance and Equity Issuance On November 23, 2010, we acquired a 50% interest in Cameron Highway for approximately $330 million.Cameron Highway, a joint venture with Enterprise Products Partners, L.P., owns and operates the largest (measured by both length and capacity) crude oil pipeline system in the Gulf of Mexico.We financed the purchase price for the acquisition primarily with the net proceeds of approximately $119 million from an underwritten public offering of 5.2 million of our common units (including the overallotment option that the underwriters exercised in full and including our general partner’s proportionate capital contribution to maintain its 2% general partner interest) at $23.58 per common unit and net proceeds of approximately $243 million from a private placement of $250 million in aggregate principal amount of 7.875% senior unsecured notes due 2018.We used $23.8 million in excess net proceeds to temporarily reduce the balance outstanding under our revolving credit agreement.See additional discussion under “Liquidity and Capital Resources”below and in Notes 3, 10 and 11 to our Consolidated Financial Statements. Acquisition of Remaining 51% Interest in DG Marine Acquisition On July 29, 2010, we acquired the 51% interest in DG Marine held by a related party for $25.5 million, resulting in DG Marine becoming a wholly-owned subsidiary.Additionally, we paid off DG Marine’s stand-alone credit facility with proceeds from our credit agreement. Credit Facility Restructuring On June 29, 2010, we restructured our credit agreement.Our credit agreement now provides for a $525 million senior secured revolving credit facility, includes an accordion feature whereby the total credit available can be increased up to $650 million under certain circumstances, and matures on June 30, 2015.Among other modifications, our credit agreement now includes a $75 million sublimit tranche designed for more efficient financing of crude oil and petroleum products inventory.See additional discussion under “Liquidity and Capital Resources – Debt and Equity Financing Activities” below and in Note 10 to our Consolidated Financial Statements. Distribution Increase On January 12, 2011, we declared our twenty-second consecutive increase in our quarterly distribution to our common unitholders relative to the fourth quarter of 2010.This distribution of $0.40 per unit (paid in February 2011) represents an 11% increase from our distribution of $0.36 per unit for the fourth quarter of 2009. Overview of 2010 In 2010, we reported a net loss attributable to Genesis Energy, L.P. of $48.5 million, which included $76.9 million of non-cash compensation charges borne entirely by our general partner.As a result, net income attributable to our common units for 2010 was $19.9 million, or $0.49 per common unit.See additional discussion of the charge related to executive compensation in “Results of Operations – Other Costs and Interest” below. Segment margin increased by $15.1 million, or 11.2%, in 2010 as compared to 2009.The majority of this increase was attributable to our pipeline transportation and refinery services segments.Onshore crude oil pipeline transportation volumes increased by 13% and CO2 pipeline transportation volumes increased by almost 9%.Our NaHS sales volumes in our refinery services segment increased by 35%.Partially offsetting the increased contribution from these segments was a 5% decline in segment margin from our supply and logistics operations as market conditions reduced the profitability of storing crude oil and products for future delivery and differentials between grades of petroleum products narrowed as discussed in more detail below. Increases in cash flow generally result in increases in Available Cash before Reserves, from which we pay distributions quarterly to holders of our common units and, until December 28, 2010, our general partner.During 2010, we generated $101.5 million of Available Cash before Reserves, and we distributed $70.4 million to holders of our common units and general partner.Cash provided by operating activities in 2010 was $90.5 million.Our total distributions attributable to 2010 increased 17% over the total distributions attributable to 2009. 2 Available Cash before Reserves Available Cash before Reserves for the years ended December 31, 2010, 2009 and 2008 is as follows: Year Ended December 31, (in thousands) Net (loss) income attributable to Genesis Energy, L.P. $ ) $ $ Depreciation, amortization and impairment Cash received from direct financing leases not included in income Cash effects of sales of certain assets Effects of available cash generated by equity method investees not included in income ) Cash effects of equity-based compensation plans ) ) ) Non-cash tax expense (benefit) ) Earnings of DG Marine in excess of distributable cash ) ) ) Non-cash equity-based compensation expense - Expenses related to acquiring or constructing assets that provide new sources of cash flow - - Otheritems, net ) ) ) Maintenance capital expenditures ) ) ) Available Cash before Reserves $ $ $ We have reconciled Available Cash before Reserves (a non-GAAP measure) to cash flows from operating activities (the most comparable GAAP measure) for the each of the periods in the table above in “Capital Resources and Liquidity – Non-GAAP Reconciliation” below.For the years ended December 31, 2010, 2009 and 2008, net cash provided by operating activities was $90.5 million, $90.1 million and $94.8 million, respectively. Results of Operations Revenues, Costs and Expenses and Net Income Our revenues for the year ended December 31, 2010 increased $666 million, or 46% from 2009.Excluding non-cash charges for executive compensation borne by our general partner, our costs and expenses increased $652 million, or 47%, between the two periods. The majority of our revenues and our costs are derived from the purchase and sale of crude oil and petroleum products.The significant increase in our revenues and costs between 2009 and 2010 is primarily attributable to the fluctuations in the market prices for crude oil and petroleum products.In 2010, prices for West Texas Intermediate crude oil on the New York Mercantile Exchange averaged $79.53, as compared to $61.80 in 2009 - a 29% increase.Also contributing to the increase in our revenues and costs was an increase in volumes in all of our segments; although the impact of the increase in our supply and logistics segment was the most significant to revenues and costs.Supply and logistics sales volumes increased by almost 30% between 2010 and 2009. Net income attributable to Genesis Energy, L.P. declined $56.5 million to a net loss in 2010 of $48.5 million from net income of $8.1 million in 2009.An increase in non-cash charges included in general and administrative expenses related to executive compensation and equity-based compensation borne by our general partner totaling $62.8 million provided the decline in net income.Also reducing net income for 2010 was $7.0 million of one-time costs related to the acquisition of our interest in Cameron Highway and to the IDR Restructuring.A $15.1 million increase in our segment margin somewhat offset these increased costs.See additional discussion of the one-time charges in “Other Costs and Interest” below. 3 Revenues and costs and expenses in 2009 decreased as compared to 2008 primarily as a result of a 38% decline in market prices for crude oil.Revenues decreased $706 million, or 33%, while costs decreased $690 million, or 33%, between the two periods.Net income attributable to Genesis Energy, L.P. declined from income of $26.1 million in 2008 to $8.1 million in 2009.An increase in non-cash charges included in general and administrative expenses related to executive compensation and equity-based compensation totaling $16.6 million provided most of the decline in net income. Included below is additional detailed discussion of the results of our operations focusing on segment margin and other costs including general and administrative expense, depreciation, amortization and impairment, interest and income taxes. Segment Margin The contribution of each of our segments to total segment margin in each of the last three years was as follows: Year Ended December 31, (in thousands) Pipeline transportation $ $ $ Refinery services Supply and logistics Total segment margin $ $ $ Year Ended December 31, 2010 Compared with Year Ended December 31, 2009 Pipeline Transportation Segment Operating results and volumetric data for our pipeline transportation segment were as follows. Year Ended December 31, (in thousands) Crude oil tariffs and revenues from direct financing leases - onshore crude oil pipelines $ $ CO2 tariffs and revenues from direct financing leases of CO2 pipelines Sales of crude oil pipeline loss allowance volumes Available cash generated by Cameron Highway - Pipeline operating costs, excluding non-cash charges for equity-based compensation ) ) Payments received under direct financing leases not included in income Other Segment margin $ $ We operate three onshore common carrier crude oil pipeline systems and a CO2 pipeline in a four state area.We refer to these pipelines as our Mississippi System, Jay System, Texas System and Free State Pipeline.Additionally, we own a 50% interest in Cameron Highway.Volumes shipped on these systems for the last two years are as follows (barrels or Mcf per day): 4 Pipeline System Mississippi-Bbls/day Jay - Bbls/day Texas - Bbls/day Cameron Highway - Bbls/day - Free State - Mcf/day (1) Daily average for the period from November 23, 2010 to December 31, 2020 when we owned an interest in Cameron Highway. Crude Oil Volumes Volumes on our Mississippi pipeline fluctuate primarily as a result of the operations of Denbury and other producers.The tariff on the Mississippi System is an incentive tariff, such that the average tariff per barrel decreases as the volumes increase; therefore the effect of the decline in the volumes of 555 barrels per day between 2009 and 2010 on that system was mitigated by the relatively low incremental tariff rate. Additional development of surrounding fields using CO2 based operations could offset a portion of any future declines from existing fields. The Jay Pipeline system in Florida and Alabama ships crude oil from mature producing fields in the area as well as production from new wells drilled in the area.A producer connected to our Jay System shut in production at the end of 2008 due to the decline in crude oil prices in the latter half of 2008.As crude oil market prices increased in late 2009 and 2010, the producer restored production capabilities to his fields resulting in a volumetric increase on the Jay system of approximately 49% as compared to 2009.New production in the area also contributed to the volumetric increase with a greater impact on tariff revenue for us due to the greater distance that the crude oil is transported on the pipeline. Substantially all of the volume being shipped on our Texas System goes to two refineries on the Texas Gulf Coast.Our Texas System is dependent on connecting carriers for supply, and on the two refineries for demand for our services. Volumes on the Texas System may continue to fluctuate as refiners on the Texas Gulf Coast compete for crude oil with other markets. During the five weeks we owned an interest in Cameron Highway, the average daily revenue volume of that joint venture was 149,270 barrels per day. CO2 Volumes Under the terms of a transportation services agreement extending through 2028, we deliver CO2 on the Free State pipeline for use in tertiary recovery operations in east Mississippi.We are responsible for owning, operating, maintaining and making improvements to the pipeline.Denbury currently has rights to exclusive use of the pipeline and is required to use the pipeline to supply CO2 to its current and certain of its other tertiary operations in east Mississippi.Variations in Denbury’s CO2 tertiary recovery activities create the fluctuations in the volumes transported on the Free State pipeline.The transportation services agreement provides for a $0.1 million per month minimum payment plus a tariff based on throughput. Denbury has two renewal options, each for five years on similar terms. We operate a CO2 pipeline in Mississippi to transport CO2 to Brookhaven oil field.Denbury has the exclusive right to use this CO2 pipeline.This arrangement has been accounted for as a direct financing lease. We also have a twenty-year financing lease (through 2028) with Denbury initially valued at $175 million related to Denbury’s North East Jackson Dome (NEJD) Pipeline System.Denbury makes fixed quarterly base rent payments to us of $5.2 million per quarter or approximately $20.7 million per year. Segment Margin Pipeline segment margin increased $6.1 million in 2010 as compared to 2009.This increase is primarily attributable to the following factors: · Our share of the available cash before reserves generated by Cameron Highway beginning in the latter part of November 2010 added $2.4 million to Segment Margin, · An increase in volumes transported on our crude oil pipelines between the two periods increased segment margin by $2.1 million, 5 · Tariff rate changes in July 2009 and July 2010 resulted in an increase of approximately $0.4 million between the two periods. · An increase in revenues from sales of pipeline loss allowance volumes increased Segment Margin by $1.1 million.This revenue increase is due primarily to increased crude oil market prices, although the increase in volumes transported in our onshore pipelines also contributed to the additional revenue. · Pipeline operating costs increased approximately $1.0 million due to an increase in pipeline integrity tests and other maintenance costs.In the first quarter of 2010 pipeline integrity tests on a segment of our Texas System cost approximately $0.6 million. As is common in the industry, our crude oil tariffs incorporate a loss allowance factor that is intended to, among other things, offset losses due to evaporation, measurement and other losses in transit.We value the variance of allowance volumes to actual losses at the average market value at the time the variance occurred and the result is recorded as either an increase or decrease to tariff revenues.The increase in market prices for crude oil increased the value of our pipeline loss allowance volumes and, accordingly, our loss allowance revenues.Average crude oil market prices increased approximately $18 per barrel between the two periods.Pipeline loss allowance volumes decreased by approximately 8,300 barrels between the annual periods.Based on historic volumes, a change in crude oil market prices of $10 per barrel has the effect of decreasing or increasing our pipeline loss allowance revenues by approximately $0.1 million per month. Refinery Services Segment Operating results from our refinery services segment were as follows (in thousands, except average index price): Year Ended December 31, Volumes sold: NaHS volumes (Dry short tons "DST") NaOH volumes (DST) Total NaHS revenues $ $ NaOH revenues Other revenues Total external segment revenues $ $ Segment margin $ $ Average index price for NaOH per DST (1) $ $ Raw material and processing costs as % of segment revenues 37
